Citation Nr: 9928290	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-03 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
secondary to exposure to Agent Orange while on active duty in 
the military.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from April 
1966 to April 1968.

In December 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, denied the 
veteran's claim for service connection for peripheral 
neuropathy, alleged to be secondary to exposure to the toxic 
herbicide Agent Orange while in service.  The veteran 
appealed the RO's decision to the Board of Veterans' Appeals 
(Board).

In his February 1997 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the veteran requested a hearing at the RO 
before a traveling Member of the Board (i.e., a Travel Board 
hearing).  The RO scheduled his hearing for June 1999, 
but, in a written statement that he submitted that same 
month, he canceled his hearing and withdrew his request.  
See 38 C.F.R. § 20.704(e) (1998).


FINDING OF FACT

In a written statement the veteran submitted to the Board in 
June 1999, which was prior to the Board considering the 
merits of his appeal, he withdrew his claim for service 
connection for peripheral neuropathy secondary to exposure to 
Agent Orange; consequently, there is no justiciable case or 
controversy before the Board concerning this issue.


CONCLUSION OF LAW

The veteran's claim for service connection for peripheral 
neuropathy secondary to exposure to Agent Orange is dismissed 
as no justiciable case or controversy concerning this issue 
is before the Board at this time.  38 U.S.C.A. §§ 7102, 7104, 
7105, 7107 (West 1991); 38 C.F.R. §§ 19.4, 20.101, 20.204 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

All questions of law and fact necessary for a decision by the 
Secretary of VA under a law that affects the provision of 
benefits by the Secretary to veterans or their dependents or 
survivors are subject to review on appeal to the Secretary.  
Decisions in such appeals are made by the Board.  In its 
decisions, the Board is bound by applicable statutes, 
regulations, and precedent opinions of the VA General 
Counsel.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.

An appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.204(b).  Withdrawal may be by the appellant or 
by his or her authorized representative, except that a 
representative may not withdraw either a Notice of 
Disagreement or Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204(c).

Records show that, in June 1999, the veteran submitted a 
written statement to the Board indicating that he no longer 
wanted to contest the issue of his purported entitlement to 
service connection for peripheral neuropathy secondary to 
exposure to the toxic herbicide Agent Orange.  He noted that 
he was withdrawing his appeal concerning this issue.  
Consequently, pursuant to 38 U.S.C.A. § 7105(d)(3) and 
38 C.F.R. § 20.204(b), the Board finds that he has made a 
specific request in writing for this to occur.  Accordingly, 
there is no justiciable case or controversy currently before 
the Board concerning this issue, as contemplated by 
38 U.S.C.A. §§ 7102, 7104, 7107 and 38 C.F.R. § 19.4.  In the 
absence of any question currently presented on appeal 
concerning this claim, it must be dismissed.


ORDER

The appeal for service connection for peripheral neuropathy 
secondary to exposure to Agent Orange is dismissed.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

